970 So. 2d 921 (2007)
Zerron McDANIEL, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-3942.
District Court of Appeal of Florida, First District.
December 31, 2007.
Nancy Daniels, Public Defender, Archie F. Gardner, Jr., Assistant Public Defender, and Joel Arnold, Assistant Public Defender, Office of the Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The defendant appeals his convictions for possession of cocaine, possession of a concealed weapon and possession of less than twenty grams of marijuana. We find no error except that the order placing the defendant on probation incorrectly states that he entered a plea of guilty to the charges, when in fact he was convicted by a jury. This error was preserved for review by a timely post-sentencing motion under rule 3.800(b) and brought to this court's attention by appellate counsel in a brief filed under the procedure in Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). We remand the case for the entry of a new probation order *922 reflecting that the defendant was convicted by a jury. In all other respects we affirm.
KAHN, PADOVANO, and HAWKES, JJ., concur.